Case 8:18-cv-03933-PWG Document 1-2 Filed 12/19/18 Page 1 of 2




                Attachment A
           Case 8:18-cv-03933-PWG Document 1-2 Filed 12/19/18 Page 2 of 2

Atiya Abdulmalik, Francine Adams, Annemarie Amarena, Melissa Ames, Jamie Bannon, Robert Barbour,
Joanne Barrett, Ann Bascom, Dana Bass, Paulette Beale, Kimberly Bentley, Catherine Berrahou, Michael
Betit, Juliet Black, Darrell Black, Winnie Blackwell, Steven Bloom, Heidi Bodian, Bridget Bodie-Papino,
Michelle Bonifacio, Candace Boston, Cory Bovair, Celia Bowman, Katesha Box, Miriam Boyd, Julia
Boykin, Anitra Bradley, Brian Braid, Byron Brewer, Barbara Brooks, Dorothy Brooks, Adrianne Brown,
David Bruemmer, Cheryl Butler-Adams, Kathrina Cajigal, Cole Callahan, Valerie Campanella, Alisha
Campbell, Cayla Campbell, Claudia Canedo, Chastity Canfall, Elizabeth Capper, Arhonda Carlisle, Yvette
Caruthers, Luke Castle, Chris Cervantes, Amy Chen, Kevin Cheng, Raphael Chieke, Cindy Chism, Nycole
Chisum, Ryan Ciavarra, Rob Colletti, Brady Collins, Kevin Collins, Rita Connuck, Scott Coogan, Carol
Cook, James Cook, Meghan Cook, Kristie Cooley, Laura Coombs, Cassandra Cooper, William Copeland,
Jeri Covington, Kelly Cox, Ivette Crawford, Ebony Currie, Betty Dampier, Davidez Dampier, Barbara Dane,
Julie Davis, Kimberly R Davis, Shanti Davis, Austin Delaney, Jenn Demarco, Sherry Denny, Benjamin
Desantis, Mark Diefenbach, Tammy Doles, Nathlie Dowdell, Perkins Drake, Lula Draper, Eric Dubitsky,
Tommy Dudley, Alexander Duff, India Dugat, Stephanie Dyer, Allison Eells, Romel Fajardo, Jeremaih
Fanyui, Annette Fears, Arnold Fishon, Eric Fishon, Sara Flesch, Sharay Floyd, Donna Fontaine, Jeral Forger,
Adam Fornal, Shaelyn Forrest, Arlona Fredrickson, Philip Friedman, Lisa Gadsby, Cindy Gaines,
Christopher Galasso, Pablo Gallegos, Julie Ganuelas, Fae Garden, Mark Gardner, Mitchell Gerson, Kim
Gibbs, John Gilmour, Robert Glass, Paula Glass, Maxine Glass, Kimberly Gomez, Billy Goodman, Lonja
Green, Dale Grimes, Samir Gupta, Laurie Hansen, Zakara Haque, John Hariaczyi, Basimah Hasan, Philip
Haskett, Andrew Hickner, Thomas Hickner, Robin Hollingsworth, Paul Holloway, Mary Hopson, Talitha
Huddleston, Gennell Hunter, Dustin Iagulli, Chasity Jackson, Christina Jackson, Tameka Jackson, Michael
Jennings, Lisa Johnson, Shana Jordan, Teisha Jordan, Robert Keil, Raymond Kerkvliet, Marybeth Kern, Pegi
Klaess, Robert Korn, Stanley Kubinski, Julius Kuperberg, Tina Lapene, Robin Lawler, Krystal Lear, Donna
Level, Johnathan Levy, Deborah Lewandowski, Courtney Lewis, Jahmelia Lewis, Tishaunda Lewis, Valerie
Lewis, Violet Limen, Agnieszka Lizewska, Jay Lockaby, Melanie Lopez, Shayla Lowry, Juan Lozano,
Elizabeth Lyons, Tiffany Maberry, Rita Mair, Charity Maldonado, Suzanne Mallon, Deann Mankell, Bryan
Mantei, Pauline Marco, Leslie Martin, Mark Mason, Maria Masucci, Eric Mcpherson, Deborah Meade,
Chloe Merjil, Collin Messer, Laura Messier, Cariss Milano, Shane Miller, Vickie Mondane, Gabrielle
Moore, Jason Moore, Tanika Moore, John Moy, Albert Muick, Jose Munoz, Gwendolyn Murai, Maggie
Murphy, Ron Musto, Amelia Naccarto-Coleman, Maria Naclerio, Sarah Newcomb, Dianna Nolan, Gerard
Ohara, Sherita Olive-Miller, Sandra Ortner, Anita Overton-Smith, Alicia Page, Nikki Page, Rebecca Pageau,
Kevin Parker, Michaelanthony Partland, Douglas Patton, Shanisha Perkins, Patrice Perrier, Yaroslava
Petraitis, Terri Pettiford, Michelle Pfannenstiel, Sean Phillips, Patrick Plank, Emily Poltrack, George Pouliot,
Walter Powell, Andrea Preston, Tammie Pry, David Rado, Frank Ragan, Giorgio Ramirez, Lupe Ramos,
Nicole Regne, Robert Reynolds, Donna Riggins, Steve Risinger, Marvin Roberson, Dominique Robertson,
Lamarkis Robinson, Nick Robinson, Lanny Rodgers, Robert Rodriguez, Kathleen Romeo, Elizabeth Rosch,
Stacey Rowland, Paul Rozzo, Steven Ruga, Joshua Ruhlman, Niesha Rush, Brittany Rushing, Stacy Ryan,
Adam Sanderson, Luis Santos, Stephen Sawyer, Holly Schmidt, Terry Senn, Hiren Shah, Svetlana
Shtofmakher, Jose Siandre, Lenord Simmons, Janet Simonitsch, Illya Singh, Lori Smallwood, Julissa Solano,
Steven Spagnolo, Michael Spain, Donald Springer, Shelli Stapp, Bahasha Stigall, Tammy Stiller, Daniel
Stinson, Debra Stolte, Simon Sum, Jennifer Sykes, Yanina Szenkman, Gerald Taylor, Melissa Taylor, Nicole
Theiss, Carla Theriot, Roy Thompson, Valerie Tolliver, Matthew Tragarz, Michael Traugott, Ryan
Truskowski, Martin Turnauer, Stella Ureno, Audrey Varner, Leo Varshavsky, David Viggiano, Anne
Vitasek, April Vrtis, Bryan Wallace, James Walton, Andrew Walts, Clara White, Matthew White, Randolph
White, Octavia Wilkerson, Dolly Wright, Chris Wright, Fugong Wu, Debra Yokoyama, Glenn Young,
Brittany Young, Jacqueline Zenon, Individually and on Behalf of All Others Similarly Situated.
